Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Upon review of the record, we conclude that there is substantial evidence to support the determination finding petitioner guilty of refusing a direct order and interference with an employee. The misbehavior report combined with the testimony of all the witnesses at the hearing, including petitioner, were sufficient to establish petitioner’s guilt. We are similarly unpersuaded by the remaining contentions raised by petitioner.
Cardona, P. J., Mikoll, Crew III, White and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.